 Case 2:19-cv-01121-SK Document 21 Filed 04/17/20 Page 1 of 1 Page ID #:686




                                                                JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



DAVID NUNES-CHILDS,                  Case No. 2:19-cv-1121-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: April 17, 2020               ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
